DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/18/2022 have been entered. 


Response to Amendment
The amendment filed on 4/18/2022 cancelled no claim.  No claim was previously cancelled.  No new claims are added. Claims 1, 8, 15 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 4/18/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-10 of, 
extracting, …, feature data for a plurality of items; 
converting, ,…, the feature data for the plurality of items into feature vectors for the plurality of items; 
determining, …., a degree of similarity between each of the plurality of items based, at least in part, on a distance between each of the feature vectors for the plurality of items; 
generating, …., one or more weights for each of the feature vectors based, at least in part, on a logistic regression model;


receiving… data for an item of a click stream; 
generating…. feature data of the recommended candidate item data and the data of the received item, the feature data comprising one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item;
generating… data for a recommended candidate item for the data of the received item, based on the image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item, wherein the feature data of the data of the received item and the recommended candidate item data are converted into a received item vector and a recommended candidate item vector, respectively; 
determining,…. a degree of similarity between the data of the received item and the recommended candidate item data based on a distance between the received item vector and the recommended candidate item vector;
generating…. ranked recommended candidate item data based on the received item vector, the recommended candidate item vector, and the one or more weights for the feature vectors determined for candidate test item data, the candidate test item data comprising data corresponding to the recommended candidate item data, wherein the one or more weights generated using the training engine; and 
outputting the generated ranked recommended candidate item data.


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-10 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/extract/collect item feature data, can convert/rewrite/change/describe the data into a vector format, can evaluate/determine the similarity based on the distance between the created vectors, can generate weight, can observe/receive item data, can observe/generate candidate item data/feature information based on image similarity information, can observe/generate ranking data, and display/output the recommended item/information.             

Further, Step 1,5, 10 , of (“extracting feature data…”, “receiving data for an item”, “outputting …”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data and displaying data.  

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites an additional element “a training engine”, “a processor”.  However, “using a training engine” does not mean the steps are performed by the training engine.   Other than reciting “by a processor”, “using a training engine”, nothing in the claim element precludes the step from practically being performed in the mind or by paper and pen.   One can extract item feature data, change/draw the data into a vector, determine the similarity, and putting weights to the vector, compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element reciting “using a training engine”, however, there is no indication that the steps are performed by the training engine.  Besides citing “by a processor” to actually perform the steps besides receiving/generating/sending/transmitting/outputting data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.

This component (see Specification [0066-0068, 0074]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0066-0068, 0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0066-0068, 0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, “extracting, …, feature data for a plurality of items; 
converting, ,…, the feature data for the plurality of items into feature vectors for the plurality of items; 
determining, …., a degree of similarity between each of the plurality of items based, at least in part, on a distance between each of the feature vectors for the plurality of items; 
generating, …., one or more weights for each of the feature vectors based, at least in part, on a logistic regression model”;
are specified at a high level of generality, and are organized method of human activity or mental task which can be performed in human mind or by paper and pen.

Applicant does not recite how the system automate/control the extracting, converting data into a vector, determining similarity and applying weights changing the way of   “being adjustable or collectively or individually adjusting the image data similarity that  impacting to identify the recommended candidate item and thus affecting the recommendation”,   and thus, is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 9-14, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 are also non-statutory subject matter.

Independent claim 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 1 and product claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a processor, a memory, a system/an apparatus, a computer readable storage medium) described in independent claims 1 and 15, add nothing of substance to the underlying abstract idea.  Other than reciting “using a training machine”, “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Dependent claims 2-7, and 16-20, are merely add further details of the abstract steps/elements recited in claim 1 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant further argues technical improvement has been made.
The Examiner respectfully disagrees.

Applicant has not identified any technical improvement here that is attributable to the claimed invention. The specific rules/requirements (e.g. generate data for a recommended item…based on image data similarity/distance between the vectors  between a candidate item corresponding to the recommended candidate item data and the data of the received item”) are abstract ideas.  Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology.

What Applicant is referring to “using a training machine” to 
 “extracting, …, feature data for a plurality of items; 
converting, ,…, the feature data for the plurality of items into feature vectors for the plurality of items; 
determining, …., a degree of similarity between each of the plurality of items based, at least in part, on a distance between each of the feature vectors for the plurality of items; 
generating, …., one or more weights for each of the feature vectors based, at least in part, on a logistic regression model”;
are specified at a high level of generality, and are organized method of human activity or mental task which can be performed in human mind or by paper and pen, since “using a training machine” does not mean that steps are performed by the machine. 

Applicant does not recite how the system/machine automate/control the extracting, converting data into a vector, determining similarity and applying weights changing the way of   “being adjustable or collectively or individually adjusting the image data similarity that impacting to identify the candidate item and thus changing/effecting the recommendation”,   and thus, is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Moreover, what Applicant is referring to ”generate data for a recommended item…based on image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item”, are abstract ideas.  One can compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity.   Additionally, it is specified at a high level of generality, without recite any particular configuration/specific/structure how the system controls/automates the determining/detecting/measuring of image similarity decision changing the way of the system’s capability/capacity and ability to generate data for a recommended item.   One can compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity. 
                
Applicant simply implements the abstract ideas and thus is the solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Although presenting external/recommended content that are relevant and will be of interest to a user may improve a business process of audience expansion, it achieves neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Applicant's amendment and arguments with respect to newly amended claims 1, 8, 15, have been fully considered.  As to the prior art rejections, upon further search and consideration, it is found that Applicants amendments and arguments presented are deemed to be persuasive.  Accordingly claims 1-20, overcome prior art rejections over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the Alice 101 rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-10 of, 
extracting, …, feature data for a plurality of items; 
converting, ,…, the feature data for the plurality of items into feature vectors for the plurality of items; 
determining, …., a degree of similarity between each of the plurality of items based, at least in part, on a distance between each of the feature vectors for the plurality of items; 
generating, …., one or more weights for each of the feature vectors based, at least in part, on a logistic regression model;
receiving… data for an item of a click stream; 
generating…. feature data of the recommended candidate item data and the data of the received item, the feature data comprising one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item;
generating… data for a recommended candidate item for the data of the received item, based on the image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item, wherein the feature data of the data of the received item and the recommended candidate item data are converted into a received item vector and a recommended candidate item vector, respectively; 
determining,…. a degree of similarity between the data of the received item and the recommended candidate item data based on a distance between the received item vector and the recommended candidate item vector;
generating…. ranked recommended candidate item data based on the received item vector, the recommended candidate item vector, and the one or more weights for the feature vectors determined for candidate test item data, the candidate test item data comprising data corresponding to the recommended candidate item data, wherein the one or more weights generated using the training engine; and 
outputting the generated ranked recommended candidate item data.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-10 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/extract/collect item feature data, can convert/rewrite/change/describe the data into a vector format, can evaluate/determine the similarity based on the distance between the created vectors, can generate weight, can observe/receive item data, can observe/generate candidate item data/feature information based on image similarity information, can observe/generate ranking data, and display/output the recommended item/information.             

Further, Step 1,5, 10 , of (“extracting feature data…”, “receiving data for an item”, “outputting …”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data and displaying data.  

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites an additional element “a training engine”, “a processor”.  However, “using a training engine” does not mean the steps are performed by the training engine.   Other than reciting “by a processor”, “using a training engine”, nothing in the claim element precludes the step from practically being performed in the mind or by paper and pen.   One can extract item feature data, change/draw the data into a vector, determine the similarity, and putting weights to the vector, compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element reciting “using a training engine”, however, there is no indication that the steps are performed by the training engine.  Besides citing “by a processor” to actually perform the steps besides receiving/generating/sending/transmitting/outputting data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.

This component (see Specification [0066-0068, 0074]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0066-0068, 0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0066-0068, 0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, “extracting, …, feature data for a plurality of items; 
converting, ,…, the feature data for the plurality of items into feature vectors for the plurality of items; 
determining, …., a degree of similarity between each of the plurality of items based, at least in part, on a distance between each of the feature vectors for the plurality of items; 
generating, …., one or more weights for each of the feature vectors based, at least in part, on a logistic regression model”;
are specified at a high level of generality, and are organized method of human activity or mental task which can be performed in human mind or by paper and pen.

Applicant does not recite how the system automate/control the extracting, converting data into a vector, determining similarity and applying weights changing the way of   “being adjustable or collectively or individually adjusting the image data similarity that  impacting to identify the recommended candidate item and thus affecting the recommendation”,   and thus, is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.


Dependent claims 9-14, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 are also non-statutory subject matter.

Independent claim 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 1 and product claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a processor, a memory, a system/an apparatus, a computer readable storage medium) described in independent claims 1 and 15, add nothing of substance to the underlying abstract idea.  Other than reciting “using a training machine”, “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Dependent claims 2-7, and 16-20, are merely add further details of the abstract steps/elements recited in claim 1 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.




Allowable Subject Matter
Claims 1-20 are deemed to be allowed in light of the amendment and argument filed on 4/18/2022, subject to an outstanding Alice 101 issue.  


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Song et al. (US 2007/0118498, teaches vector similarity, 
Smith et al. (US 2002/0010625),
Smith, Brent (US 2012/0158552, pairwise item comparisons, image),
Lifar et al. (US 2017/0090867, ranked), 
Zhivotvorev et al. (US 2019/0164069, 2019/0163758),
Linden et al. (US 2005/0102202, 2011/0238525, 2012/0259729, 2013/0198030),
Dicker et al. (US 2010/0191619, 2013/0097052, 2016/0189257), 
Yan et al. (US 2011/0302155, pair),
Ronen et al. (US 20150073931, Feature Selection for Recommender System, cold start item, similarity ratio, attribute score, label score, random item),
Hendrick et al. (US 2013/0346234, candidate, rating), 
LuVogt et al. (US 2013/0290110, 2013/0290339, 2013/0290905), and 
 Hsiao et al.  (US 2016/0005097, image).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681